DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-7, 13-17 and 20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 3, line 6, the word -- the -- should be inserted before the word “region”.  
In claim 4, line 2, the word -- the -- should be inserted before the word “scanning”.  In line 2, the word -- the -- should be inserted before the word “detecting ”.  In line 2, the word -- the -- should be inserted before the word “region”.  
In claim 5, line 1, the word -- the -- should be inserted before the word “determining”.  In line 2, the word -- the -- should be inserted before the phrase “response signals”.  
In claim 6, line 1, the word -- the -- should be inserted before the word “determining”.  
In claim 7, line 1, the word -- the -- should be inserted before the word “combining”.  
In claim 13, line 4, the word -- the -- should be inserted before the word “region”.  
In claim 14, line 2, the word -- the -- should be inserted before the word “scanning”.  In line 2, the word -- the -- should be inserted before the word “detecting”.  In line 3, the word -- the -- should be inserted before the word “region”.  
In claim 15, line 1, the word -- the -- should be inserted before the word “determining”.  In line 2, the word -- the -- should be inserted before the phrase “response signals”. 
In claim 16, line 1, the word -- the -- should be inserted before the word “determining”.
In claim 17, line 1, it appears the word “in” should be deleted.
In claim 20, line 8,   the word -- the -- should be inserted before the word “region”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 9-10, the phrase “the prepared food product weighted” lacks antecedent basis and is unclear since how can there be the “prepared food product weighted” when there is no weighing of the prepared food product.  Please clarify.  In lines 10-11, the phrase “the prepared food product weighted” lacks antecedent basis and is unclear since how can there be the “prepared food product weighted” when there is no weighing of the prepared food product.  Please clarify.
In claim 17, lines 7-8, the phrase “the prepared food product weighted” lacks antecedent basis and is unclear since how can there be the “prepared food product weighted” when there is no weighing of the prepared food product.  Please clarify.  In lines 8-9, the phrase “the prepared food product weighted” lacks antecedent basis and is unclear since how can there be the “prepared food product weighted” when there is no weighing of the prepared food product.  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0029277 (Skredderdal et al.).
With regards to claim 1, Skredderdal et al. discloses a system for monitoring food items comprising, as illustrated in Figures 1-3, a method for estimating a mass of a prepared food product (Figure 3) comprising steering, by a computer system 8 (e.g. control system), an ultrasonic beam (e.g. ultrasound beam from an ultrasound based weighing device 3; paragraph [0018]) at the prepared food product 2 on a platform 7 (e.g. conveyor); determining, by the computer system 8, an estimate of a mass of the prepared food product on the platform using response signals detected in response to scanning the prepared food product on the platform with the ultrasonic beam (e.g. step 2 in paragraphs [0164]; paragraph [0082]).  (See, paragraphs [0079] to [0167]).
With regards to claim 5, Skredderdal et al. further discloses determining, by the computer system, the estimate of the mass of the prepared food product on the platform from response signals detected in response to the ultrasonic beam comprises determining, by the computer system, a density of the prepared food product from a variance in a signal strength of the response signals detected in response to scanning the prepared food product on the platform with the ultrasonic beam (paragraphs [0156],[0159]); determining, by the computer system, a volume of the prepared food product from a maximum value of the signal strength in the response signals detected in response to scanning the prepared food product on the platform with the ultrasonic beam (paragraph [0155]); determining, by the computer system, the estimate of the mass of the prepared food product on the platform using the density and the volume (paragraphs [0156],[0157],[0159]).
With regards to claim 11, Skredderdal et al. discloses a system for monitoring food items comprising, as illustrated in Figures 1-3, a mass estimation system 1 comprising a computer system 8 (e.g. control system) that steers an ultrasonic beam (e.g. ultrasound beam from an ultrasound based weighing device 3; paragraph [0018])  at a prepared food product 2 on a platform 7 (e.g. conveyor) and determines an estimate of a mass of the prepared food product on the platform using response signals detected in response to scanning the prepared food product on the platform with the ultrasonic beam (paragraph [0082]; step 2 in paragraphs [0164]).  (See, paragraphs [0079] to [0167]).
With regards to claim 15, Skredderdal et al. further discloses, in determining the estimate of the mass of the prepared food product on the platform from response signals detected in response to the ultrasonic beam, the computer system determines a density of the prepared food product from a variance in a signal strength of the response signals detected in response to scanning the prepared food product on the platform with the ultrasonic beam (paragraphs [0156],[0159]); determines a volume of the prepared food product from a maximum value of the signal strength in the response signals detected in response to scanning the prepared food product on the platform with the ultrasonic beam (paragraph [0155]); determines the estimate of the mass of the prepared food product on the platform using the density and the volume (paragraphs [0156],[0157],[0159]).
With regards to claim 18, Skredderdal et al. discloses a system for monitoring food items comprising, as illustrated in Figures 1-3, a computer program product for estimating a mass of a prepared food product such that the computer program product comprising a computer-readable storage media; first program code, stored on the computer-readable storage media, for steering, an ultrasonic beam (e.g. ultrasound beam from an ultrasound based weighing device 3; paragraph [0018]) at the prepared food product 2 on a platform 7 (e.g. conveyor); second program code, stored on the computer-readable storage media, for determining an estimate of a mass of the prepared food product on the platform using response signals detected in response to scanning the prepared food product on the platform with the ultrasonic beam (paragraph [0082]; step 2 in paragraphs [0164]).  (See, paragraphs [0079] to [0167]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0029277 (Skredderdal et al.).
With regards to claim 8, Skredderdal et al. does not explicitly specify emitting the ultrasonic beam from an array of ultrasonic sensors located over the platform.  However, to have set such structural characteristics as an array of ultrasonic sensors is considered to have been a matter of optimization, choice possibilities and a well-known concept that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 9, Skredderdal et al. further discloses fixed weight trays in paragraph [0002]; however, the reference does not disclose the platform is selected from a group comprising a basket, a bin, and a plurality of baskets.  To employ a basket, a bin, and a plurality of baskets is considered to have been a matter of optimization, choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 10, Skredderdal et al. further discloses chicken fillets in paragraph [0002]; however, the reference does not disclose the prepared food product is selected from at least one of French fries, sausage links, popcorn, green beans, corn salsa, and chicken wings.  To have set such test characteristics as French fries, sausage links, popcorn, green beans, corn salsa, and chicken wings is considered to have been a matter of optimization, choice possibilities and a well-known concept that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention

Allowable Subject Matter
Claims 2-4, 6-7, 12-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Jeong, Golderg, Serikawa, are related to system for estimating mass of food product. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861